DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  The recitation  “formed one of the casing tubes” should be changed to --formed on one of the casing tubes--.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber (USPub 2019/0031224).
	With respect to claim 11, Huber discloses a steering column for a motor vehicle, comprising: a steering spindle (5), and a casing unit in which the steering spindle is mounted rotatably about a longitudinal axis, the casing unit comprising two casing tubes (41, 42) which are guided adjustably relative to one another by an adjustment distance in the direction of the longitudinal axis, wherein the casing tubes are configured to be brought along the adjustment distance relative to one another into a comfort region and a transition region, wherein a transition adjustment force for the relative adjustment of the casing tubes in the transition region is smaller than a comfort adjustment force for the relative adjustment of the casing tubes in the comfort region [0063-0066].
	With respect to claim 12, wherein a first comfort region is formed in a region where the casing tubes are maximally retracted into one another [0069], and a second comfort region is formed in a region where the casing tubes are maximally extended out of one another [0064], wherein the transition region is located between the first and second comfort region [0065-0066].

	With respect to claim 15, wherein each of the casing tubes has two end portions (Figs 6-7), and an inner and/or outer bearing portion (Figs 6-7), between which an inner and/or outer guide portion extends (guide portions are the inner/outer surfaces of the casing tubes 41 and 42).
	With respect to claim 16, wherein a bearing element (82) protruding into the cross section between the casing tubes is formed one of the casing tubes (Fig 8).
	With respect to claim 17, wherein the bearing element has a sliding element (851), which is fixedly connected to the one of the casing tubes (via 83) in the direction of the longitudinal axis.
	With respect to claim 19, wherein the casing tubes are hollow- ylindrical with a circular-cylindrical or polygonal cross section (Figs 1 and 4).
	With respect to claim 20, further comprising a motorized adjustment drive (6), which is coupled to the casing tubes so as to adjust the casing tubes relative to one another.
	
Allowable Subject Matter
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        11/30/2021